DETAILED ACTION
This Office Action is in response to the Amendment filed on 16 November 2021.
Claims 1-30 are presented for examination.
Claims 2, 4, 11, 13, 20, 22 and 29 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19 and 28 have been considered but are moot because the new ground of rejection does not rely on the CATT et al (“Power Saving Schemes for UE Adaptation to the BWP/SCell Operation”), hereinafter CATT NPL, reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See Figures 1-2 and paragraph 49
[0049] In some aspects, UE 120 may include means for configuring a first set of for a physical sidelink shared channel(PDSCH) transmission, means for configuring a second set of resources for a sidelink CSI-RS transmission, the sidelink CSI-RS transmission is associated with the PSSCH transmission, and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission, means for transmitting a first sidelink control information (SCI) in a physical sidelink control channel (PSCCH) transmission, the first SCI including an indication of the first set of resources and the second set of resources, and/or the like.  In some aspects, such means may include one or more components of UE 120 described in connection with FIG. 2, such as controller/processor 280, transmit processor 264, TX MIMO processor 266, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, and/or the like.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, 10-11, 15-17, 19-20, 24-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG et al (“Discussion of Physical Layer Structure for NR Sidelink”), hereinafter LG NPL, in view of Khoryaev et al (WO 2020092751 A1), hereinafter Khoryaev.

Regarding Claim 1, LG NPL discloses a method of wireless communication performed by a user equipment (UE), comprising: 
configuring a first set of resources for a physical sidelink shared channel (PSSCH) transmission (see page 4, Section 2.1.1 SCI Design, lines 11 and 18-22; configuring a first set of resources/(PSSCH resources) for a physical sidelink shared channel (PSSCH)/PSSCH transmission/transmission); 
configuring a second set of resources for a sidelink channel state information (CSI) reference signal (CSI-RS) transmission (see page 4, Section 2.1.5 Sidelink CSI-RS Design, lines 1-3; configuring a second set of resources/(physical resources for sidelink CSI-RS confined within PSSCH resource in both time and frequency domain) for a sidelink/sidelink channel state information (CSI) reference signal (CSI-RS)/CSI-RS transmission/transmission), wherein the sidelink CSI-RS transmission is associated with the PSSCH transmission (see page 20, Section 2.1.5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and 
transmitting a first sidelink control information (SCI) in a physical sidelink control channel (PSCCH) transmission (see page 4, Section 2.1. 1 SCI Design, lines 38-39; transmitting/conveyed a first sidelink control information (SCI)/(SCI payload) in a physical sidelink control channel (PSCCH)/PSCCH transmission/conveyed by), the first SCI including an indication of the first set of resources and the second set of resources (see page 4, Section 2.1.1 SCI Design, lines 18-22 and Section 2.1.5 Sidelink CSI-RS Design, lines 21-22; According to the agreement made in Mode 2 resource allocation, resource allocation field in SCI can indicate at most three PSSCH transmissions for a TB CSI-RS pattern could be dynamically indicated by SCI).
Although LG NPL discloses a method as set forth above,
LG NPL does not explicitly disclose, “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission”.
However, Khoryaev discloses the method, further comprising: 
and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission (see Figure and pages 12-13, paragraphs 37-38; and the sidelink/sidelink CSI-RS/CSI-RS transmission occurs prior to the PSSCH transmission/PSSCH with DMRS 316.  Note: Figure 3 shows PSSCH with DMRS 316 occurs after known reference signal (CSI-RS) 314).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission” as taught by Khoryaev in the system of LG NPL to reduce initial synchronization time (see page 1, paragraph 5, line 6 of Khoryaev).
Regarding Claim 2, LG NPL discloses the method, further comprising: 
performing the CSI-RS transmission in the second set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and
performing the PSCCH transmission in the first set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast).
Regarding Claim 6, LG NPL discloses the method, wherein the PSSCH transmission includes a second SCI indicating one or more transmission parameters (see page 4, Section 2.1.1 SCI Design, lines 38-39; According to the agreement on SCI design, it can be considered that total SCI payload is divided into two parts, and one part is conveyed by PSCCH, and other part is piggybacked on PSSCH).
Regarding Claim 7, LG NPL discloses the method, wherein the first SCI indicates that the PSSCH transmission includes the second SCI (see page 4, Section 2.1.1 SCI Design, lines 38-39; According to the agreement on SCI design, it can be considered that total SCI payload is divided into two parts, and one part is conveyed by PSCCH, and other part is piggybacked on PSSCH).
Regarding Claim 8, LG NPL discloses the method, wherein the first SCI indicates a location in the PSSCH transmission of the second SCI (see page 5, Section 2.1.1 SCI Design, lines 47-49; To prevent additional BD complexity, it can be considered that 1st-stage SCI indicate how to decode and interpret 2nd-stage SCI by using 2nd-stage SCI format indication.  In other words, 2nd-stage format indicator can be used to indicate the size of the 2nd-stage SCI, the number of Res for 2nd-stage SCI mapping).
Regarding Claim 10, LG NPL discloses a user equipment (UE) for wireless communication (see page 4, Section 2.1.1 SCI Design, line 42; a UE for wireless communication/UE), comprising: 
a memory (see page 4, Section 2.1.1 SCI Design, line 42; a memory/UE contains a memory); and 
one or more processors coupled to the memory (see page 4, Section 2.1.1 SCI Design, line 42; one or more processors coupled to the memory/UE contains one or more processors coupled to the memory), the memory and the one or more processors (see page 4, Section 2.1.1 SCI Design, line 42; the memory and the one or more processors/UE contains a memory and the one or more processors) configured to: 
configure a first set of resources for a physical sidelink shared channel (PSSCH) transmission (see page 4, Section 2.1.1 SCI Design, lines 11 and 18-22; configure a first set of resources/(PSSCH resources) for a physical sidelink shared channel (PSSCH)/PSSCH transmission/transmission); 
configure a second set of resources for a sidelink channel state information (CSI) reference signal (CSI-RS) transmission (see page 4, Section 2.1.5 Sidelink CSI-RS Design, lines 1-3; configuring a second set of resources/(physical resources for sidelink CSI-RS confined within PSSCH resource in both time and frequency domain) for a sidelink/sidelink channel state information (CSI) reference signal (CSI-RS)/CSI-RS transmission/transmission), wherein the sidelink CSI-RS transmission is associated with the PSSCH transmission (see page 20, Section 2.1.5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and 
transmit a first sidelink control information (SCI) in a physical sidelink control channel (PSCCH) transmission (see page 4, Section 2.1. 1 SCI Design, lines 38-39; transmitting/conveyed a first sidelink control information (SCI)/(SCI payload) in a physical sidelink control channel (PSCCH)/PSCCH transmission/conveyed by), the first SCI including an indication of the first set of resources and the second set of resources (see page 4, Section 2.1.1 SCI Design, lines 18-22 and Section 2.1.5 Sidelink CSI-RS Design, lines 21-22; According to the agreement made in Mode 2 resource allocation, resource allocation field in SCI can indicate at most three PSSCH transmissions for a TB.  CSI-RS pattern could be dynamically indicated by SCI).
Although LG NPL discloses a UE as set forth above,
LG NPL does not explicitly disclose, “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission”.
However, CATT NPL discloses a user equipment (UE) for wireless communication, comprising: 
and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission (see Figure and pages 12-13, paragraphs 37-38; and the sidelink/sidelink CSI-RS/CSI-RS transmission occurs prior to the PSSCH transmission/PSSCH with DMRS 316.  Note: Figure 3 shows PSSCH with DMRS 316 occurs after known reference signal (CSI-RS) 314).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission” as taught by Khoryaev in the system of LG NPL to reduce initial synchronization time (see page 1, paragraph 5, line 6 of Khoryaev).
Regarding Claim 11, LG NPL discloses the UE, wherein the one or more processors are further configured to: 
perform the CSI-RS transmission in the second set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and 
perform the PSCCH transmission in the first set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast).
Regarding Claim 15, LG NPL discloses the UE, wherein the PSSCH transmission includes a second SCI indicating one or more transmission parameters (see page 4, Section 2.1.1 SCI Design, lines 38-39; According to the agreement on SCI design, it can be considered that total SCI payload is divided into two parts, and one part is conveyed by PSCCH, and other part is piggybacked on PSSCH).
Regarding Claim 16, LG NPL discloses the UE, wherein the first SCI indicates that the PSSCH transmission includes the second SCI (see page 4, Section 2.1.1 SCI Design, lines 38-39; According to the agreement on SCI design, it can be considered that total SCI payload is divided into two parts, and one part is conveyed by PSCCH, and other part is piggybacked on PSSCH).
Regarding Claim 17, LG NPL discloses the UE, wherein the first SCI indicates a location in the PSSCH transmission of the second SCI (see page 5, Section 2.1.1 SCI Design, lines 47-49; To prevent additional BD complexity, it can be considered that 1st-stage SCI indicate how to decode and interpret 2nd-stage SCI by using 2nd-stage SCI format indication.  In other words, 2nd-stage format indicator can be used to indicate the size of the 2nd-stage SCI, the number of Res for 2nd-stage SCI mapping).
Regarding Claim 19, LG NPL discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (see page 4, Section 2.1.1 SCI Design, line 42; a non-transitory computer-readable medium storing one or more instructions for wireless communication/UE contains a non-transitory computer-readable medium storing one or more instructions for wireless communication), the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE) (see page 4, Section 2.1.1 SCI Design, line 42; one or more instructions that, when executed by one or more processors of a user equipment (UE)/UE contains one or more instructions that, when executed by one or more processors of a user equipment (UE)), cause the one or more processors to: 
configure a first set of resources for a physical sidelink shared channel (PSSCH) transmission (see page 4, Section 2.1.1 SCI Design, lines 11 and 18-22; configure a first set of resources/(PSSCH resources) for a physical sidelink shared channel (PSSCH)/PSSCH transmission/transmission); U.S. Patent Application No. 16/948,197 Attorney Docket No. 0097-1022/195231 
configure a second set of resources for a sidelink channel state information (CSI) reference signal (CSI-RS) transmission (see page 4, Section 2.1.5 Sidelink CSI-RS Design, lines 1-3; configure a second set of resources/(physical resources for sidelink CSI-RS confined within PSSCH resource in both time and frequency domain) for a sidelink/sidelink channel state information (CSI) reference signal (CSI-RS)/CSI-RS transmission/transmission), wherein the sidelink CSI-RS transmission is associated with the PSSCH transmission (see page 20, Section 2.1.5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and 
transmit a first sidelink control information (SCI) in a physical sidelink control channel (PSCCH) transmission (see page 4, Section 2.1. 1 SCI Design, lines 38-39; transmitting/conveyed a first sidelink control information (SCI)/(SCI payload) in a physical sidelink control channel (PSCCH)/PSCCH transmission/conveyed by), the first SCI including an indication of the first set of resources and the second set of resources (see page 4, Section 2.1.1 SCI Design, lines 18-22 and Section 2.1.5 Sidelink CSI-RS Design, lines 21-22; According to the agreement made in Mode 2 resource allocation, resource allocation field in SCI can indicate at most three PSSCH transmissions for a TB CSI-RS pattern could be dynamically indicated by SCI).
Although LG NPL discloses a non-transitory computer-readable medium as set forth above,
LG NPL does not explicitly disclose, “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission”.
However, CATT NPL discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission (see Figure and pages 12-13, paragraphs 37-38; and the sidelink/sidelink CSI-RS/CSI-RS transmission occurs prior to the PSSCH transmission/PSSCH with DMRS 316.  Note: Figure 3 shows PSSCH with DMRS 316 occurs after known reference signal (CSI-RS) 316).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission” as taught by Khoryaev in the system of LG NPL to reduce initial synchronization time (see page 1, paragraph 5, line 6 of Khoryaev).
Regarding Claim 20, LG NPL discloses the non-transitory computer-readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
perform the CSI-RS transmission in the second set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and 
perform the PSCCH transmission in the first set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast).
Regarding Claim 24, LG NPL discloses The non-transitory computer-readable medium, wherein the PSSCH transmission includes a second SCI indicating one or more transmission parameters (see page 4, Section 2.1.1 SCI Design, lines 38-39; According to the agreement on SCI design, it can be considered that total SCI payload is divided into two parts, and one part is conveyed by PSCCH, and other part is piggybacked on PSSCH).
Regarding Claim 25, LG NPL discloses the non-transitory computer-readable medium, wherein the first SCI indicates that the PSSCH transmission includes the second SCI (see page 4, Section 2.1.1 SCI Design, lines 38-39; According to the agreement on SCI design, it can be considered that total SCI payload is divided into two parts, and one part is conveyed by PSCCH, and other part is piggybacked on PSSCH).
Regarding Claim 26, LG NPL discloses the non-transitory computer-readable medium, wherein the first SCI indicates a location in the PSSCH transmission of the second SCI (see page 5, Section 2.1.1 SCI Design, lines 47-49; To prevent additional BD complexity, it can be considered that 1st-stage SCI indicate how to decode and interpret 2nd-stage SCI by using 2nd-stage SCI format indication.  In other words, 2nd-stage format indicator can be used to indicate the size of the 2nd-stage SCI, the number of Res for 2nd-stage SCI mapping).
Regarding Claim 28, LG NPL discloses an apparatus for wireless communication (see page 4, Section 2.1.1 SCI Design, line 42; a UE for wireless communication/UE), comprising: 
means for configuring a first set of resources for a physical sidelink shared channel (PSSCH) transmission (see page 4, Section 2.1.1 SCI Design, lines 11 and 18-22; means for configuring a first set of resources/(PSSCH resources) for a physical sidelink shared channel (PSSCH)/PSSCH transmission/transmission); 
means for configuring a second set of resources for a sidelink channel state information (CSI) reference signal (CSI-RS) transmission (see page 4, Section 2.1.5 Sidelink CSI-RS Design, lines 1-3; means for configuring a second set of resources/(physical resources for sidelink CSI-RS confined within PSSCH resource in both time and frequency domain) for a sidelink/sidelink channel state information (CSI) reference signal (CSI-RS)/CSI-RS transmission/transmission), wherein the sidelink CSI-RS transmission is associated with the PSSCH transmission (see page 20, Section 2.1.5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and 
means for transmitting a first sidelink control information (SCI) in a physical sidelink control channel (PSCCH) transmission (see page 4, Section 2.1. 1 SCI Design, lines 38-39; means for transmitting/conveyed a first sidelink control information (SCI)/(SCI payload) in a physical sidelink control channel (PSCCH)/PSCCH transmission/conveyed by), the first SCI including an indication of the first set of resources and the second set of resources (see page 4, Section 2.1.1 SCI Design, lines 18-22 and Section 2.1.5 Sidelink CSI-RS Design, lines 21-22; According to the agreement made in Mode 2 resource allocation, resource allocation field in SCI can indicate at most three PSSCH transmissions for a TB CSI-RS pattern could be dynamically indicated by SCI).
Although LG NPL discloses an apparatus as set forth above,
LG NPL does not explicitly disclose, “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission”.
However, CATT NPL discloses an apparatus for wireless communication, comprising: 
and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission (see Figure and pages 12-13, paragraphs 37-38; and the sidelink/sidelink CSI-RS/CSI-RS transmission occurs prior to the PSSCH transmission/PSSCH with DMRS 316.  Note: Figure 3 shows PSSCH with DMRS 316 occurs after known reference signal (CSI-RS) 316).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the sidelink CSI-RS transmission occurs prior to the PSSCH transmission” as taught by Khoryaev in the system of LG NPL to reduce initial synchronization time (see page 1, paragraph 5, line 6 of Khoryaev).
Regarding Claim 29, LG NPL discloses the apparatus, further comprising: 0097-102242195231
means for performing the CSI-RS transmission in the second set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast); and
means for performing the PSCCH transmission in the first set of resources (see page 20, Section 2.1. 5, line 1; According to the agreements, sidelink CSI-RS will be transmitted together with PSSCH for unicast).

Claims 3, 12, 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG NPL, in view of Khoryaev and further in view of CATT et al (“Power Saving Schemes for UE Adaptation to the BWP/SCell Operation”), hereinafter CATT NPL.

Regarding Claim 3, Although the combination of LG NPL and Khoryaev discloses the method as set forth above,
The combination of LG NPL and Khoryaev does not explicitly disclose, “configuring a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “transmitting, in the SCI in the PSCCH transmission, an indication of the third set of resources”.
However, CATT NPL discloses the method, further comprising: 
configuring a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission (see Section 2.1 UE Adaptation to BWP Switching in NRB15, lines 3-5; The CSI feedback of the wideband BWP is needed in order to achieve link adaptation.  If UE did not provide CSI information for target BWP in time, the link adaptation gain could not be achieved and the performance of PDSCH reception is degraded); and
transmitting, in the SCI in the PSCCH transmission, an indication of the third set of resources (see Figure 1 and page 1, Section 2.1 UE Adaptation to BWP Switching in NR R15, lines 10-12; When the aperiodic CSI is feedback to the gNB, the gNB can schedule the PDSCH transmission and achieve the link adaptation gain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “configuring a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “transmitting, in the SCI in the PSCCH transmission, an indication of the third set of resources” as taught by CATT NPL in the combined system of LG NPL and Khoryaev to allow UE to reduce the power consumption during the BWP switching and achieve the link adaptation gain for the PDSCH reception (see page 1, Section 2 Power Saving Schemes with UE Adaptation to BWP, lines 4-5 of CATT NPL).
Regarding Claim 12, Although the combination of LG NPL and Khoryaev discloses the UE as set forth above,
The combination of LG NPL and Khoryaev does not explicitly disclose, “configure a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “transmit, in the SCI in the PSCCH transmission, an indication of the third set of resources”.
However, CATT NPL discloses the UE, wherein the one or more processors are further configured to: 
configure a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission (see Section 2.1 UE Adaptation to BWP Switching in NRB15, lines 3-5; The CSI feedback of the wideband BWP is needed in order to achieve link adaptation.  If UE did not provide CSI information for target BWP in time, the link adaptation gain could not be achieved and the performance of PDSCH reception is degraded); and
transmit, in the SCI in the PSCCH transmission, an indication of the third set of resources (see Figure 1 and page 1, Section 2.1 UE Adaptation to BWP Switching in NR R15, lines 10-12; When the aperiodic CSI is feedback to the gNB, the gNB can schedule the PDSCH transmission and achieve the link adaptation gain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “configure a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “transmit, in the SCI in the PSCCH transmission, an indication of the third set of resources” as taught by CATT NPL in the combined system of LG NPL and Khoryaev to allow UE to reduce the power consumption during the BWP switching and achieve the link adaptation gain for the PDSCH reception (see page 1, Section 2 Power Saving Schemes with UE Adaptation to BWP, lines 4-5 of CATT NPL).
Regarding Claim 21, Although the combination of LG NPL and Khoryaev discloses the non-transitory computer-readable medium as set forth above,
The combination of LG NPL and Khoryaev does not explicitly disclose, “configure a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “transmit, in the SCI in the PSCCH transmission, an indication of the third set of resources”.
However, CATT NPL discloses the non-transitory computer-readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
configure a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission (see Section 2.1 UE Adaptation to BWP Switching in NRB15, lines 3-5; The CSI feedback of the wideband BWP is needed in order to achieve link adaptation.  If UE did not provide CSI information for target BWP in time, the link adaptation gain could not be achieved and the performance of PDSCH reception is degraded); and
transmit, in the SCI in the PSCCH transmission, an indication of the third set of resources (see Figure 1 and page 1, Section 2.1 UE Adaptation to BWP Switching in NR R15, lines 10-12; When the aperiodic CSI is feedback to the gNB, the gNB can schedule the PDSCH transmission and achieve the link adaptation gain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “configure a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “transmit, in the SCI in the PSCCH transmission, an indication of the third set of resources” as taught by CATT NPL in the combined system of LG NPL and Khoryaev to allow UE to reduce the power consumption during the BWP switching and achieve the link adaptation gain for the PDSCH reception (see page 1, Section 2 Power Saving Schemes with UE Adaptation to BWP, lines 4-5 of CATT NPL).
Regarding Claim 30, Although the combination of LG NPL and Khoryaev discloses the apparatus as set forth above,
The combination of LG NPL and Khoryaev does not explicitly disclose, “means for configuring a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “means for transmitting, in the SCI in the PSCCH transmission, an indication of the third set of resources”.
However, CATT NPL discloses the apparatus, further comprising: 
means for configuring a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission (see Section 2.1 UE Adaptation to BWP Switching in NRB15, lines 3-5; The CSI feedback of the wideband BWP is needed in order to achieve link adaptation.  If UE did not provide CSI information for target BWP in time, the link adaptation gain could not be achieved and the performance of PDSCH reception is degraded); and
means for transmitting, in the SCI in the PSCCH transmission, an indication of the third set of resources (see Figure 1 and page 1, Section 2.1 UE Adaptation to BWP Switching in NR R15, lines 10-12; When the aperiodic CSI is feedback to the gNB, the gNB can schedule the PDSCH transmission and achieve the link adaptation gain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “means for configuring a third set of resources for a CSI report, associated with the CSI-RS transmission such that the CSI report is received prior to the PSSCH transmission” or “means for transmitting, in the SCI in the PSCCH transmission, an indication of the third set of resources” as taught by CATT NPL in the combined system of LG NPL and Khoryaev to allow UE to reduce the power consumption during the BWP switching and achieve the link adaptation gain for the PDSCH reception (see page 1, Section 2 Power Saving Schemes with UE Adaptation to BWP, lines 4-5 of CATT NPL).

Allowable Subject Matter
Claims 4-5, 9, 13-14, 18, 22-23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al (US 2020/0228247 A1) discloses Harq Operation and Power Control in Sidelink.  Specifically, Figure 7 and paragraph 83.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469